DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,708,664. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/142,864
Patent No. US 10,917,695
1. A device, comprising:
a processing system including a processor; and
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:









detecting mobility of a plurality of subscriber equipment devices with respect to a coverage area within which a mobile cellular network is adapted to broadcast streaming media, the detecting resulting in detected mobility;
soliciting, responsive to the detected mobility, a plurality of votes, the plurality of votes comprising a respective vote from each of the plurality of subscriber equipment devices, each vote including a respective rank ordering of a plurality of available streaming media programs, and each respective rank ordering together forming a plurality of rank orderings;

determining a consumer demand for a group of streaming media programs of the plurality of available streaming media programs according to the rank orderings of the plurality of votes;
selecting streaming media programs of the group of streaming media programs to obtain selected streaming media programs according to the consumer demand, wherein a broadcasting of the selected streaming media programs within the coverage area does not exceed a limited channel capacity of a number of wireless broadcast channels of the mobile cellular network; and
assigning the selected streaming media programs to a group of broadcast channels of the number of wireless broadcast channels to obtain a broadcast channel assignment for the coverage area, wherein the mobile cellular network is configured to broadcast the selected streaming media programs within the coverage area via wireless broadcast channels of the number of wireless broadcast channels according to the broadcast channel assignment.

2. The device of claim 1, wherein the soliciting the plurality of votes comprises:
implementing a voting event;
obtaining voting results responsive to the implementing the voting event; and
analyzing the voting results, resulting in analyzed results, wherein the determining the consumer demand is based on the analyzed results.
3. The device of claim 2, wherein the analyzing the voting results comprises:
ranking the group of streaming media programs to obtain a ranked order of the group of streaming media programs based on the voting results, wherein the selecting the streaming media programs of the group of streaming media programs is further based on the ranked order of the group of streaming media programs.

4. The device of claim 3, wherein the broadcast channel assignment is further based on the ranked order of the group of streaming media programs.

5. The device of claim 1, wherein broadcasting of the selected streaming media programs according to the broadcast channel assignment distributes the selected streaming media programs to a plurality of mobile consumer devices within the coverage area.

6. The device of claim 5, wherein the broadcasting of a particular selected streaming media program of the selected streaming media programs according to the broadcast channel assignment comprises an IP multicast of the particular selected streaming media program.

7. The device of claim 1, wherein the soliciting the plurality of votes comprises a wide cast vote applied to multiple cells of the mobile cellular network or multiple sectors of the mobile cellular network.

8. The device of claim 1, wherein the detecting the mobility of the plurality of subscriber equipment devices with respect to the coverage area comprises detecting the plurality of subscriber equipment devices entering the coverage area or exiting the coverage area.



9. The device of claim 1, wherein the determining the consumer demand comprises 
determining a current demand based on current media content consumption of streaming media programs of the plurality of available streaming media programs.

10. The device of claim 1, wherein the determining the consumer demand comprises determining a trend according to media content consumption of the plurality of available streaming media programs.

11. A method, comprising:











identifying, by a processing system including a processor, mobility of a plurality of subscriber equipment devices with respect to a coverage area within which a mobile network is adapted to broadcast streaming media items, the identifying resulting in identified mobility;
requesting, by the processing system and responsive to the identified mobility, a plurality of votes, the plurality of votes comprising a respective vote from each of the plurality of subscriber equipment devices, each vote 
of the plurality of votes 
including a respective rank ordering of a 
plurality of available streaming media items, each respective rank ordering together forming a plurality of rank orderings;

determining, by the processing system, a user demand for a group of streaming media items of the plurality of available streaming media items according to the plurality of rank orderings;

selecting, by the processing system, streaming media items of the group of streaming media items to obtain selected streaming media items according to the user demand, wherein a broadcasting of the selected streaming media items within the coverage area does not exceed a limited channel capacity of a number of wireless broadcast channels of the mobile network; and
assigning, by the processing system, the selected streaming media items to a group of broadcast channels of the number of wireless 
broadcast channels to obtain a broadcast channel assignment for the coverage area, wherein the mobile network is configured to broadcast the selected streaming media items within the coverage area via wireless broadcast channels of the number of wireless broadcast channels according to the broadcast channel assignment.

12. The method of claim 11, wherein the requesting the plurality of votes comprises:
initiating, by the processing system, a voting event;
obtaining, by the processing system, voting results responsive to the initiating the voting event; and
analyzing, by the processing system, the voting results, wherein the user demand is based on the voting results.

13. The method of claim 12, wherein the analyzing the voting results comprises:

ranking the group of streaming media items to obtain a ranked order of the group of streaming media items based on the voting results, 

wherein the selecting the streaming media items of the group of streaming media items is further based on the ranked order of the group of streaming media items.

14. The method of claim 13, wherein the broadcast channel assignment is based on the ranked order of the group of streaming media items.

15. The method of claim 11, wherein the broadcast of the selected streaming media items within the coverage area via the wireless broadcast channels of the number of wireless broadcast channels according to the broadcast channel assignment distributes the selected streaming media items to a plurality of mobile consumer devices within the coverage area.


16. The method of claim 11, wherein the identifying the mobility of the plurality of subscriber equipment devices with respect to the coverage area comprises detecting the plurality of subscriber equipment devices entering the coverage area or exiting the coverage area.



17. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:








detecting mobility of a plurality of subscriber equipment devices with respect to a coverage area within which a wireless network is adapted to broadcast media content items, the detecting resulting in detected mobility;
soliciting, responsive to the detected mobility, a plurality of votes, the plurality of votes comprising a respective vote from each of the plurality of subscriber equipment devices, each vote of the plurality of votes including a respective rank ordering of a plurality of available media content items, each respective rank ordering together forming a plurality of rank orderings;


determining a demand for a group of media content items of the plurality of available media content items according to the plurality of rank orderings;
selecting media content items of the group of media content items to obtain selected media content items according to the demand, wherein a broadcasting of the selected media content items within the coverage area does not exceed a limited channel capacity of a number of wireless broadcast channels of the wireless network; and
assigning the selected media content items to a group of broadcast channels of the number of wireless broadcast channels to obtain a broadcast channel assignment for the coverage area, wherein the wireless network is configured to broadcast the selected media content items within the coverage area via wireless broadcast channels of the number of wireless broadcast channels according to the broadcast channel assignment.
18. The non-transitory machine-readable medium of claim 17, wherein the soliciting the plurality of votes comprises:
initiating a voting event;
obtaining voting results responsive to the initiating the voting event; and
analyzing the voting results, wherein the demand is based on the voting results.

19. The non-transitory machine-readable medium of claim 18, wherein the analyzing the voting results comprises:
ranking the group of media content items to obtain a ranked order of the group of media content items based on the voting results, wherein the selecting the media content items of the group of media content items is further based on the ranked order of the group of media content items.

20. The non-transitory machine-readable medium of claim 17, wherein the detecting the mobility of the plurality of subscriber equipment devices with respect to the coverage area comprises one of detecting the plurality of subscriber equipment devices entering the coverage area, detecting the plurality of subscriber equipment devices exiting the coverage area, or a combination thereof.


1. A device, comprising: 
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
determining a plurality of available streaming media programs; identifying a first number of wireless broadcast channels of a mobile cellular network, wherein the mobile cellular network is adapted to broadcast streaming media within a coverage area, and wherein the first number of 
detecting mobility of a plurality of subscriber equipment devices with respect to the coverage area to obtain detected mobility; 


soliciting, responsive to the detected mobility, a plurality of votes, the plurality of votes comprising a respective vote from each of the plurality of subscriber equipment devices, each vote including a respective rank ordering of the plurality of available streaming media programs, each respective rank ordering together forming a plurality of rank orderings, and the soliciting being via a social media application; 
determining a consumer demand for a group of streaming media programs of the plurality of available streaming media programs according to the rank orderings of the plurality of votes; selecting streaming media programs of the group of streaming media programs to obtain selected streaming media programs according to the consumer demand, wherein a broadcasting of the selected streaming media programs within the coverage area does not exceed the limited channel capacity; and 


assigning the selected streaming media programs to a group of broadcast channels of the first number of wireless broadcast channels to obtain a broadcast channel assignment for the coverage area, wherein the mobile cellular network is configured to broadcast the selected streaming media programs within the coverage area via wireless broadcast channels of the first number of wireless broadcast channels according to the broadcast channel assignment. 
    
2. The device of claim 1, wherein the soliciting 
of the votes further comprises:
implementing a voting event; 
obtaining voting results responsive to the implementing of the voting event; and 
analyzing the voting results, wherein the consumer demand is based on the voting results. 
    3. The device of claim 2, wherein the analyzing of the voting results further comprises:
 ranking the group of streaming media programs to obtain a ranked order of the group of streaming media programs based on the voting results, wherein the selecting of the streaming media programs of the group of streaming media programs is further based on the ranked order of the group of streaming media programs. 

    4. The device of claim 3, wherein the broadcast channel assignment is further based on the ranked order of the group of streaming media programs. 

    5. The device of claim 1, wherein broadcasting of the selected streaming media programs according to the broadcast channel assignment distributes the selected streaming media programs to a plurality of mobile consumer devices within the coverage area. 

    6. The device of claim 5, wherein the broadcasting of a particular selected streaming media program of the selected streaming media programs according to the broadcast channel assignment comprises an IP multicast of the particular selected streaming media program. 
    
7. The device of claim 1, wherein the soliciting of the votes comprises a wide cast vote applied to one of multiple cells, multiple sectors or both of the mobile cellular network. 


    8. The device of claim 1, wherein the detecting the mobility of the plurality of subscriber equipment devices with respect to the coverage area comprises one of detecting the plurality of subscriber equipment devices entering the coverage area, detecting the plurality of subscriber equipment devices exiting the coverage area, or a combination thereof. 
    
9. The device of claim 1, wherein the determining of the consumer demand further comprises determining a current demand based on current media content consumption of streaming media programs of the plurality of available streaming media programs. 
    
10. The device of claim 1, wherein the determining of the consumer demand further comprises determining a trend according to media content consumption of the plurality of streaming media programs. 

    11. A method, comprising: 
determining, by a processing system including a processor, a plurality of available streaming media items; 
identifying, by the processing system, a first number of wireless broadcast channels of a mobile network, wherein the first number of wireless broadcast channels are adapted to broadcast streaming media items within a coverage area, and wherein the first number of wireless broadcast channels have a limited channel capacity; 
identifying, by the processing system, mobility of a plurality of subscriber equipment devices with respect to the coverage area to obtain detected mobility; 


requesting, by the processing system and responsive to the detected mobility, a plurality of votes, the plurality of votes comprising a respective vote from each of the plurality of subscriber equipment devices, each vote 

including a respective rank ordering of the plurality of available streaming media items, each respective rank ordering together forming a plurality of rank orderings, and the requesting being via a social media application; 
determining, by the processing system, a user demand for a group of streaming media items of the plurality of available streaming media items according to the rank orderings of the plurality of votes; 
selecting, by the processing system, streaming media items of the group of streaming media items to obtain selected streaming media items according to the user demand, wherein a broadcasting of the selected streaming media items within the coverage area does not exceed the limited channel capacity; and 


assigning, by the processing system, the selected streaming media items to a group of broadcast channels of the first number of wireless broadcast channels to obtain a broadcast channel assignment for the coverage area, wherein the mobile network is configured to broadcast the selected streaming media items within the coverage area via wireless broadcast channels of the first number of wireless broadcast channels according to the broadcast channel assignment. 

    12. The method of claim 11, wherein the requesting of the votes further comprises: initiating, by the processing system, a voting event; 
obtaining, by the processing system, voting results responsive to the initiating of the voting event; and 
analyzing, by the processing system, the voting results, wherein the user demand is based on the voting results. 

    13. The method of claim 12, wherein the analyzing of the voting results further comprises: 
ranking, by the processing system, the group of streaming media items to obtain a ranked order of the group of streaming media items based on the voting results, 
wherein the selecting of the streaming media items of the group of streaming media items is further based on the ranked order of the group of streaming media items. 

    14. The method of claim 13, wherein the broadcast channel assignment is further based on the ranked order of the group of streaming media items. 
    15. The method of claim 11, wherein the broadcast of the selected streaming media items within the coverage area via the wireless broadcast channels of the first number of wireless broadcast channels according to the broadcast channel assignment distributes the selected streaming media items to a plurality of mobile consumer devices within the coverage area. 

  16. The method of claim 11, wherein the identifying the mobility of the plurality of subscriber equipment devices with respect to the coverage area to obtain the detected mobility comprises one of detecting the plurality of subscriber equipment devices entering the coverage area, detecting the plurality of subscriber equipment devices exiting the coverage area, or a combination thereof. 
    
17. A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
determining a plurality of available media content items; 
identifying a first number of wireless broadcast channels of a wireless network, wherein the wireless network is adapted to broadcast media content items within a coverage area, and wherein the first number of wireless broadcast channels has a limited channel capacity; detecting mobility of a plurality of subscriber equipment devices with respect to the coverage area to obtain detected mobility; 


soliciting, responsive to the detected mobility, a plurality of votes, the plurality of votes comprising a respective vote from each of the plurality of subscriber equipment devices, each vote including a respective rank ordering of the plurality of available media content items, each respective rank ordering together forming a plurality of rank orderings, 
and the soliciting being via a social media application; 
determining a demand for a group of media content items of the plurality of available media content items according to the rank orderings of the plurality of votes; 
selecting media content items of the group of media content items to obtain selected media content items according to the demand, wherein a broadcasting of the selected media content items within the coverage area does not exceed the limited channel capacity; and 


assigning the selected media content items to a group of broadcast channels of the first number of wireless broadcast channels to obtain a broadcast channel assignment for the coverage area, wherein the wireless network is configured to broadcast the selected media content items within the coverage area via wireless broadcast channels of the first number of wireless broadcast channels according to the broadcast channel assignment. 
    18. The non-transitory machine-readable medium of claim 17, wherein the soliciting of the votes further comprises: 
initiating a voting event; 
obtaining voting results responsive to the initiating of the voting event; and 
analyzing the voting results, wherein the demand is based on the voting results. 

    19. The non-transitory machine-readable medium of claim 18, wherein the analyzing of the voting results further comprises:
 ranking the group of media content items to obtain a ranked order of the group of media content items based on the voting results, wherein the selecting of the media content items of the group of media content items is further based on the ranked order of the group of media content items. 

    20. The non-transitory machine-readable medium of claim 17, wherein the detecting the mobility of the plurality of subscriber equipment devices with respect to the coverage area to obtain the detected mobility comprises one of detecting the plurality of subscriber equipment devices entering the coverage area, detecting the plurality of subscriber equipment devices exiting the coverage area, or a combination thereof. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683. The examiner can normally be reached Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/Primary Examiner, Art Unit 2426